LAMBERT, Justice,
concurring.
I concur in the result of the majority opinion, but not with the breadth of its reasoning. My reason for concurring is that at the time this suit was instituted, the Kentucky State University Foundation was functioning as an agency of the university. It maintained offices on the campus, used the services of university personnel, and its by-laws required its board to be the same as the Board of Regents of the university. While these facts are sufficient to render it an agency of the university, not every university foundation should be so regarded.
A group of citizens should be entitled to form an organization for purposes of raising money and engaging in other activities beneficial to a state university without being subject to the Open Records Act. In my view, the determination should be whether any such organization was, in fact, an agency of the university or was a private entity which merely intended to serve a public purpose. See Courier Journal and Louisville Times Company v. University of Louisville Board of Trustees, Ky. App., 596 S.W.2d 374 (1980).
STEPHENS, C.J., joins in this concurring opinion.